ORDER

PER CURIAM:
Daniel M. Hancock was convicted of assault in the first degree, § 565.050, RSMo 1986, robbery in the first degree, § 569.020, and two counts of armed criminal action, § 571.015. Hancock was sentenced as a prior, persistent and class X offender to 45 years imprisonment. Hancock appeals from his convictions and the denial of his Rule 29.15 motion. On appeal, Hancock claims that the trial court erred in denying his request to demonstrate to the jury that he is right-handed. He also claims that the motion court erred in denying post-conviction relief because his trial counsel was ineffective for offering into evidence the Swiss Army knife he possessed at the time he was arrested.
*215Judgment is affirmed. Rules 30.25(b) and 84.16(b).